Moore, Judge,
delivered the opinion of the Court:
The Court is of opinion that the bill of exceptions, neither setting forth the writing obligatory which is the foundation of the suit, nor the imperfect copy of the same as offered in evidence by the defendants and rejected by the court, is so unintelligible as to render it impossible for this Court to say that the defendants were prejudiced by such rejection. The party complaining, in the Appellate Court, of the rejection of evidence by the court below, must state the facts or evidence in his bill of exceptions, from which it must appear affirmatively, to the Appellate Court, that he was prejudiced by the rejection of the evidence. The defendants having failed in this particular, the Appellate Court cannot say that the circuit court erred Ky rejecting the paper-writing offered by the defendants.
If the writing sued upon, and the imperfect copy tendered by the defendants, had been both set forth in the bill of exceptions, it is not improbable, that it would thereby have appeared that the ruling, by the court rejecting the imperfect copy, could not have been prejudicial to the defendants, as the testimony of the witness, Phelps, might perhaps have been thereby strengthened. It is therefore impossible for this Court to say that the circuit court erred to the prejudice of the defendants by its rulings.
The judgment of the circuit court is therefore affirmed with costs and damages according to law.
The Other Judges Concurred.
Judgment Aeeirmed.